UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Amendment No. 1 Under the Securities Exchange Act of 1934 DEFENSE INDUSTRIES INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 244632105 (CUSIP Number) Steven J. Glusband Carter Ledyard & Milburn LLP 2 Wall Street, New York, New York 10005 (212) 732-3200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following boxo. Note: Schedules filed in paper format will include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page will be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page will not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but will be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 244632105 1 NAME OF REPORTING PERSON: Joseph Fostbinder (Estate of) I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) (b) o x 3 SEC USE ONLY 4 SOURCE OF FUNDS: 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 19,440,212 shares of Common Stock 8 SHARED VOTING POWER: 0 shares of Common Stock 9 SOLE DISPOSITIVE POWER: 19,440,212 shares of Common Stock 10 SHARED DISPOSITIVE POWER: 0 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 19,440,212 shares of Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 69.05%* 14 TYPE OF REPORTING PERSON: IN * Based on 28,150,535 ordinary shares of the Issuer issued and outstanding as of November 10, 2009, as reported in the Issuer’s Form 10-Q for the period ended September 30, 2009, filed with the Securities and Exchange Commission on November 12, 2009. -2- This Statement on Schedule 13D/A is being filed to report that the shares of the Issuer owned by the reporting person are subject to an Option Purchase Agreement entered into on December 31, 2009. Item 1. Security and Issuer This Statement on Schedule 13D/A relates to the Common Stock, $0.0001 par value (the “Common Stock”), of Defense Industries International, Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at the 8 Brisel Street Industrial Zone Sderot, Israel. Item 2. Identity and Background This statement is being filed by the Estate of Mr. Joseph Fostbinder, an Israeli citizen, under which estate, his wife, Mrs. Meira Fostbinder, acts as Executor.
